Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
Status of the Application
Claims 1-17 are pending in this application.
Election/Restrictions
Applicant's election of Group I, claims 1-9 is acknowledged. Therefore, claims 10-17 are withdrawn as non-elected claims.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  Thus, the Election/Restriction is made Final.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sato et al. (JP 2016-7505 A) (Applicant’s cited) in view of Kawana (JP 2004-37192 A) (Applicant’s cited).
Regarding claims 1 and 6, Sato et al. disclose a shape estimation apparatus configured to estimate a curved shape of a flexible structure (818), the apparatus comprising: a light guide (420) incorporated in the flexible structure and configured to guide light emitted from a light source (310); a detection target (410) provided in the light guide and configured to change a light quantity of light guided by the light guide according to the curved state of the light guide; a light detector (320) including a light receiving element and configured to receive the light that has been changed in a light quantity by the detection target to detect the light quantity; and a curvature arithmetic operator (101) configured to calculate information related to a curve of the light guide based on the detected light quantity,. 

    PNG
    media_image1.png
    483
    749
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    385
    692
    media_image2.png
    Greyscale

Reproduced from JP 2016-7505 A.
Sato et al. fail to disclose that the light receiving element including a part that the light from the light source does not enter, the curvature arithmetic operator calculating information related to the curve of the light guide in which an error of the light detector caused by noise containing dark current of the light detector is corrected based on an output of the part of the light receiving element that the light from the light source does not enter.

It would have been obvious to the one having ordinary skill in the art before the effective filing date of the invention was made to apply the teachings of Kawana in the device of Sato et al. as to configure the light receiving elements with a structure for detecting dark current of the light from the light source does not enter the light detector as to achieve a predictable result such as for improving the curvature arithmetic operator calculating. 
Regarding claim 2, Sato et al. modified by Kawana further disclose that the noise includes thermal noise of the light detector, the apparatus further comprises a temperature measuring device configured to measure a temperature in the periphery of the light detector, and the curvature arithmetic operator is configured to calculate the information related to the curve of the light guide in which the error is corrected based on information on temperature measured by the temperature measuring device (see Kawana’s “Abstract”, Figs. 1-2).
Regarding claims 3-5, Sato et al. modified by Kawana further disclose that the noise includes the dark current and the thermal noise of the light detector, and the correction of an error caused by the dark current and the thermal noise of the light detector is performed according to dark current information and thermal noise information acquired by measuring the dark current and the thermal noise at a given timing; and,

Regarding claims 7-9, Sato et al. modified by Kawana further disclose that the estimation of the dark current of the light detector is corrected according to the shape of the detection target; and, an endoscope apparatus (810) in which the shape estimation apparatus according to claim 1 is incorporated; wherein the light detector (320) is disposed at a distal end of an insertion section (812) of the endoscope apparatus (see Sato’s Figs. 1-2 and Kawana’s “Abstract”, Figs. 1-2).
EXAMINERS NOTE: A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804,807, 
Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Fromme et al. (US. Pub. 2009/0240455).
T Hooft et al. (US. Pat. 9,417,057).
Cao et al. (US. Pat. 8,219,180).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung Lam whose telephone number is 571-272-9790.  The examiner can normally be reached on M - F    08:30 AM - 05:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Hung  Lam/
Patent Examiner, Art Unit 2883



	/KAVEH C KIANNI/            Primary Examiner, Art Unit 2883